sep 06 201

ict Court
lerk, US Distric
° District Of Montan@
Billings

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 19-69-BLG-SPW
Plaintiff,
vs.
ORDER
JEREMIAH LORGE,
Defendant.

 

 

Upon the United States’ Unopposed Motion for Dismissal of Forfeiture
Proceedings (Doc. 25), and for good cause being shown,

IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned
case is DISMISSED with prejudice.

DATED this C day of September, 2019.

Lacwa 0 tale.

‘SUSAN P. WATTERS
United States District Court Judge
